DETAILED ACTION

Applicant’s election without traverse of species III, claims 17-20 in the reply filed on 12/29/20 is acknowledged. By this election, claims 1-16 are cancelled; claims 17-20 and newly added claims 21-36 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-23, 31 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayashi et al. (2007/0111508).
Regarding claims 17-18, Hayashi (Figs. 1-12B) discloses a semiconductor device comprising: a semiconductor substrate 1 (Fig. 3); a first dielectric layer 6 arranged over the semiconductor substrate 1;  first and second metal vias 7 disposed in the first dielectric layer 6, the first and second metal vias 7 having nearest outer sidewalls that are spaced apart from one another by a first region of the first dielectric layer 6; a second dielectric layer 18 arranged over and abutting the first dielectric layer 6 (Fig. 7); first and second metal lines 10 disposed in the second dielectric laver 18 and contacting the first and second metal vias 7 (see Figs. 3 and 12B), respectively, the first and second metal lines 10 having nearest outer sidewalls that are spaced apart from one another by a second region of the second dielectric layer 18; first and second air caps 17 disposed in lower corner regions of the second dielectric layer 18 (Fig. 

Regarding claim 19, Hayashi (Figs. 1-12B) discloses a semiconductor device comprising: a semiconductor substrate 1 (Fig. 3); a first dielectric layer 6 arranged over the semiconductor substrate 1;  first and second metal vias 7 disposed in the first dielectric layer 6, the first and second metal vias 7 having nearest outer sidewalls that are spaced apart from one another by a first region of the first dielectric layer 6; a second dielectric layer 18 arranged over and abutting the first dielectric layer 6 (Fig. 7); first and second metal lines 10 disposed in the second dielectric laver 18 and contacting the first and second metal vias 7 (see Figs. 3 and 12B), respectively, the first and second metal lines 10 having nearest outer sidewalls that are spaced apart from one another by a second region of the second dielectric layer 18; first and second air gaps 17 disposed in lower corner regions of the second dielectric layer 18 (Fig. 12B), the first air gap 17 being closer to the first metal line 10 than the second metal line 10, and the second air gap 17 closer to the second metal line 10 than the first metal line 10; a first metal cap layer 7a arranged in a lower portion of the first dielectric layer 6 and contacting the first metal via 7 (Fig. 3); and a second metal cap layer 32 arranged in an upper portion of the second dielectric layer 18 and contacting the first metal line 10 (Fig. 12B), the second metal cap layer 32 having a metal composition (CoWB, [0161]) which differs from that of the first and second metal lines 10 (Cu, [0137]) and which differs from that of the first metal cap layer 7a (Ti/TiN, [0146], see Figs. 3 and 12B). 



Regarding claim 21, Hayashi (Figs. 3) discloses further comprising: a first metal cap layer 7a disposed in a lower portion of the first dielectric layer 6, the first metal cap layer 7a having outermost sidewalls spaced apart by a first distance; wherein the first metal via 7 contacts an upper portion of the first metal cap layer 7a, the first metal via 7 having outermost sidewalls spaced apart by a second distance less than the first distance.  

Regarding claim 22, Hayashi (Figs. 3) discloses wherein the first metal line 10 has outermost sidewalls spaced apart by a third distance, wherein the third distance is greater than the second distance and is greater than the first distance.  

Regarding claim 23, Hayashi (Figs. 12B) discloses further comprising: a second metal cap layer 32 arranged in an upper portion of the second dielectric layer 18 and contacting an upper surface of the first metal line 10.  

Regarding claim 31, Hayashi (Figs. 3) discloses wherein the first metal cap layer 7a is sandwiched between the first metal via 7 and a conductive feature 3, the conductive feature 3 in the semiconductor substrate 1 but beneath the first metal cap layer 7a.  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (2007/0111508) in view of Tu (2005/0142853).
Regarding claims 24 and 26, Hayashi discloses the second metal cap layer but does not disclose the second metal cap layer has an upper surface that is level or co-planar with an upper surface of the second dielectric layer.
Tu (Figs. 7-8) discloses the second metal cap layer 20 has an upper surface that is level or co-planar with an upper surface of the second dielectric layer 24 in order to have a single layer of dual damascene interconnect (Fig. 8, [0020]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Hayashi as taught by Tu by forming the second metal cap layer has an upper surface that is level or co-planar with an upper surface of the second dielectric layer in order to have a single layer of dual damascene interconnect (Fig. 8, [0020]).

Regarding claim 25, Hayashi (Figs. 12B) discloses the second metal cap layer 32 having a metal composition (CoWB, [0161]) which differs from that of the first and second metal lines 10 (Cu, [0137]).



Regarding claim 28, as discussed the combination above, Tu (Figs. 8) discloses further comprising: a barrier layer 16 lining sidewalls of the first and second metal lines and sidewalls of the first and second metal vias to separate the continuous metal structure 18 from the first dielectric layer 10 and from the second dielectric layer 24.  

Claims 29-30 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (2007/0111508) in view of Tu (2005/0142853) and further in view of Yoo et al. (2009/0001594).
Regarding claims 29 and 34, Hayashi discloses the first and second dielectrics but does not discloses the first dielectric has porosity less than 20% and the second dielectric has porosity greater than 20%.
Yoo (Figs. 1) discloses the first dielectric 103 has a porosity less than 20% and the second dielectric 102 has a porosity greater than 20% (see [0010] and claim 4) in order to reduce an internal stress and hence improve performance. Accordingly, it would have been obvious to modify the device of Hayashi by forming the first dielectric has a porosity less than 20% and the second dielectric has a porosity greater than 20%, as taught by Yoo in order to reduce an internal stress and hence improve performance (see [0001] and [0010]).

. 
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (2007/0111508) in view of Chou et al. (2010/0055897).
Regarding claim 32, Hayashi discloses all the claimed limitations except for the first dielectric includes an organo-silicate glass. 
However, Chou (Figs. 1A-1F) discloses the first dielectric has an effective dielectric constant less than about 2.9 wherein the first dielectric includes an organo-silicate glass (see [0013]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Hayashi by forming the device as set forth above for the intended use as a matter of design choice, as taught by Chou (see [0013]).
Or in other words, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hayashi by forming the first dielectric has an effective dielectric constant less than about 2.9 wherein the first dielectric includes an organo-silicate glass, as taught by Chou (see [0013]), since simple substitution of one known material for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THERESA T DOAN/Primary Examiner, Art Unit 2814